United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013. or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-53278 IC PUNCH MEDIA, INC. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1662836 (I.R.S. Employer Identification No.) 1211 Orange Ave., Suite 300,Winter Park, FL (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X) Yes () No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer () Accelerated filer () Non-accelerated filer ()(Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes () No (X ) The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of November 18, 2013 is 3,160,433,287. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements. 3 Balance Sheets for the periods ending September 30, 2013 (unaudited) and December 31, 2012 (audited) 3 Statement of Operations for the three and nine month periods ending September 30, 2013 and 2012 (unaudited) 4 Statements of Cash Flows for the nine month periods ending September 30, 2013 and 2012 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 Item 4T. Controls and Procedures. 15 Part II. Other Information 17 Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits 17 Signatures 17 2 Part I. Financial Information Item 1. Financial Statements. IC PUNCH MEDIA, INC. BALANCE SHEET (unaudited) September 30, 2013 (unaudited) December 31, 2012 (audited) Current Assets Cash $ 2,007 $ 1,121 Accounts receivable 3,200 6,688 Allowance for doubtful accounts (3,200) Prepaid expenses 106,323 146,010 Total Current Assets 108,330 153,819 Fixes assets, net of depreciation 7,291 1,341,835 Intangible assets, net of amortization 1,391,382 TOTAL ASSETS 115,621 2,887,036 Current Liabilities Accrued Liabilities 19,441 72,493 Bank overdraft 8,256 Advances from shareholder 28,991 Convertible notes payable 286,252 279,355 Derivative liability 287,470 399,566 Total Current Liabilities 593,163 788,661 Stockholders' Deficit Common stock, $.00001 par value, 4,000,000,000 shares authorized, 2,814,628,092 and 1,284,452,249 shares issued, respectively 28,147 12,845 Unearned stock based compensation (2,710) Common stock receivable (1,320) Paid-in capital 9,160,419 10,423,981 Accumulated deficit (9,664,788) (8,335,741) Total Stockholders' Equity (477,542) 2,098,375 TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) $ 115,621 $ 2,887,036 See notes to financial statements. 3 IC PUNCH MEDIA, INC. STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue $ $ 50,456 $ $ 70,679 Direct costs Gross profit 50,456 70,679 Expenses: General and administrative 46,608 327,076 170,219 343,775 Depreciation & amortization 1,146 1,070 3,438 104,583 Stock compensation 12,500 4,801,625 48,710 4,842,875 Operating Loss (60,254) (5,079,315) (222,367) (5,291,233) Other income & (expense) Change in derivative 35,930 (1,642,947) 91,382 (1,638,409) Interest income 1 1 Beneficial conversion (36,000) (51,000) Settlement of debts 6,286 19,042 Interest expense (15,420) (118,481) (151,558) (214,349) Net income (loss) from continued operations $ (39,743) $ (6,870,457) $ (282,542) $ (7,105,270) Gain (loss) on disposal of assets (net of tax) (606,778) (1,046,505) Tax on disposal of assets Net Income (Loss) $ (646,521) $ (6,870,457) $ (1,329,047) $ (7,105,270) Continued Operations earnings per share $ ( 0.00) $ ( 0.01) $ ( 0.00) $ ( 0.01) Discontinued Operations earnings per share $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average shares outstanding 2,399,893,830 1,065,373,481 1,897,893,779 747,935,022 4 See notes to financial statements. IC PUNCH MEDIA, INC. STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities Net income/(loss) from operations $ (1,329,047) $ (7,105,270) Net income/(loss) from discontinued operations 242,799 Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Adjustments for charges not requiring outlay of cash: Depreciation 3,438 3,272 Amortization 101,311 Change in derivative (91,382) 1,642,947 Beneficial conversion 51,000 Amortization of finance costs and debt discounts 151,558 210,791 Settlement of debt (19,042) Loss on disposal of assets 1,046,505 Tax on disposal of assets Common stock issued for rents Common stock issued as compensation and for expenses 48,710 4,842,875 Changes in operating assets and liabilities: (Increase)/decrease in accounts receivable 3,200 (475) (Increase)/decrease in prepaid expenses and other assets 39,687 Increase/(decrease) in accounts payable and accrued expenses 23,676 20,492 Net cash (used in) operating activities 139,144 (252,099) Cash Flows from Investing Activities Net cash (used in) investing activities Cash Flows from Financing Activities Proceeds/(repayments) from loans and notes (139,000) 265,000 Shareholder advances, proceeds 88,251 95,504 Shareholder advances, repayments (87,509) (96,453) Net cash provided by financing activities (138,258) 264,051 Net change in cash 886 11,952 Cash at beginning of period 1,121 2,316 Cash at end of period $ 2,007 $ 14,268 Supplemental Disclosures of Cash Flow Information: Conversion of debt to equity 356,000 240,000 5 See notes to financial statements. IC PUNCH MEDIA, INC. (Previously a Development Stage Company) Notes to the Financial Statements September 30, 2013 and 2012 (unaudited) 1. Background Information IC PUNCH MEDIA, INC. ("The Company") was formed on March 18, 2005 as a Delaware Corporation and is based in Celebration, Florida. The Company engages in the ownership and operation of a network of city-based websites for use by business and vacation travelers as well as local individuals. The Company’s websites provide local information about hotels, restaurant dining, golf courses, discount event tickets, discount car rentals, discount airfare, and attraction tickets. IC Place's offers marketing tools and expertise to advertisers that combine the quality and power of Flash video, interactive features, the ability to update their information and add special events immediately and as frequently as desired. The IC Places websites also incorporate the most comprehensive online tracking and reporting capabilities. This dramatically enhances the impact and effectiveness of any ad campaign. On July 10, 2012 IC PUNCH MEDIA, INC. (“the Company” or “Buyer”) entered into an Asset Purchase Agreement with Punch Television Network (“Punch”, “Seller”). Through the agreement, the Buyer has acquire substantially all of the assets, tangible and intangible, owned by Seller that are used in, or necessary for the conduct of, its Television Network business, including, without limitation: (i) the Station Licenses, subject to any obligations contained in disclosed license agreements and all related intellectual property; (ii) the fixed assets of Seller; (iii) any and all customer lists; and (iv) the goodwill associated therewith, all free and clear of any security interests, mortgages or other encumbrances. The aggregate consideration for the assets and business was 135,000,000 shares of restricted common shares of ICPA Stock.In addition and as a result of the issuance of shares to Punch Television Network, 150,000,000 shares were issued to Joseph Collins pursuant to his employment agreement. Punch TV is an African American network that includes new programming. Punch TV Network differs from current “African American” television that uses research-driven approaches to target African Americans audiences; Punch TV was designed to deliver entertainment to multicultural audiences. Punch TV represents a Multi-Media experience that satisfies and excites viewers. Effective May 14, 2013, the Company rescinded the Punch Television Network Agreement and all associated employment agreements and the entire transaction has been cancelled by mutual agreement of both parties. Joseph Collins resigned as President and Director as result of the rescission of the Punch Television Network Agreement. All 285 million shares the Company issued as a result of the previous contracts are expected to be returned to the Company
